UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 March 31, 2010 (Date of earliest event reported) Cinedigm Digital Cinema Corp. (Exact name of registrant as specified in its charter) Delaware 001-31810 22-3720962 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Madison Avenue, Suite 300, Morristown, New Jersey (Address of principal executive offices) (Zip Code) 973-290-0080 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers Item 9.01 Financial Statements and Exhibits Signature 2 Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On March 31, 2010, Robert E. Mulholland, a member of the Board of Directors (the “Board”) of Cinedigm Digital Cinema Corp. (the “Company”), notified the Company that he will resign from the Board effective March 31, 2010 in order to pursue other personal obligations. (d)On March 31, 2010, the Board elected Martin B. O’Connor II to fill the vacancy created by Mr. Mulholland’s resignation effective March 31, 2010. Mr. O’Connor will serve on the Compensation Committee of the Board.In connection with his service on the Board, Mr. O’Connor will be entitled to receive retainer fees and awards to which all non-employee directors are entitled. In January 2009, Green Barn Advisors, LLC, of which Mr. O’Connor is Managing Partner, received 129,871 shares of the Company’s Class A Common Stock as a finder’s fee in connection with a private placement of the Company’s Series A Preferred Stock.The approximate value of this transaction was $100,000, and the approximate value of Mr. O’Connor’s interest was $50,000. Item 9.01 Financial Statements and Exhibits. Exhibit No. Description Press Release dated March 31, 2010. 3 SIGNATURE Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Dated as ofApril 1, 2010 By: /s/ Gary S. Loffredo Name: Gary S. Loffredo Title: Senior Vice President—Business Affairs, General Counsel and Secretary 4 EXHIBIT INDEX Exhibit No. Description Press Release dated March 31, 2010. 5
